435 F.2d 559
76 L.R.R.M. (BNA) 2319, 64 Lab.Cas.  P 11,442
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DONNA LEE SPORTSWEAR, Respondent.
No. 18877.
United States Court of Appeals, Third Circuit.
Argued Jan. 7, 1971.Decided Jan. 19, 1971.

Arthur L. Fox, N.L.R.B., Washington, D.C.  (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, John D. Burgoyne, Atty., N.L.R.B., on the brief), for petitioner.
Lewis H. Markowitz, Markowitz, Kagen & Griffith, York, Pa.  (Thomas H. Reed, York, Pa., on the brief), for respondent.
Before GENEY and ADAMS, Circuit Judges, and WEIS, District Judge.
OPINION OF THE COURT
PER CURIAM:


1
This is an application by the National Labor Relations Board pursuant to 10(e) of the National Labor Relations Act, 29 U.S.C. 160(e), for enforcement of an order requiring Donna Lee Sportswear to pay back wages to one of its employees.


2
The single question raised in this application is whether there is substantial evidence in the record as a whole to support the conclusion of the trial excaminer, which was adopted by the National Labor Relations Board, that a strike by the employees of Donna Lee Sportswear was motivated by an unfair labor practice committed by the Company.  We have examined the record in light of Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951); see e.g., N.L.R.B. v. Hudson Transit Lines, Inc., 429 F.2d 1223, 1231-1232 (3rd Cir. 1970); N.L.R.B. v. Princeton Inn Co., 424 F.2d 264 (3rd Cir. 1970); Philadelphia Marine Trade Association v. N.L.R.B., 330 F.2d 492, 495 (3rd Cir. 1964); N.L.R.B. v. Buitoni Foods Corp., 298 F.2d 169, 171 (3rd Cir. 1962), and we find that the Board's conclusion is supported by substantial evidence in the record.


3
Accordingly, the order of the National Labor Relations Board will be enforced.